Citation Nr: 1529059	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-30 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this claim in December 2013 and January 2015 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again to ensure basic compliance with prior remand directives and VA's duty to assist.  

In its December 2013 remand directives, the Board instructed the AOJ to make appropriate efforts to obtain outstanding private treatment records from the office of Nipur S. Desai, DC, of Ocean Heights Chiropractic Center.  Although the Veteran submitted an authorized release form (VA Form 21-4142) for these records in December 2013, the AOJ did not request them, and hence the Board remanded this claim again in January 2015 to complete this development.  Again, in March 2015, the Veteran submitted a signed release form for these records and other private treatment records from K. Strenger, MD, of Comprehensive Pain Management and S. Strenger, MD of Coastal Physicians and Surgeons.  However, the AOJ did not request them, in contravention of the Board's prior remand directives and VA's duty to assist, and they remain outstanding.  A November 2010 letter from N. Desai submitted by the Veteran clearly does not substitute for the treatment records themselves, and indeed was already of record.  Other treatment records submitted by the Veteran with the March 2015 release form are essentially duplicates of records already in the file, and do not appear to be at all comprehensive.  In any event, the Veteran's submission of these records did not obviate VA's duty to request the records specifically identified by him in the release form. 

Accordingly, this case must be remanded again to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Moreover, appropriate efforts to obtain the records identified by the Veteran are mandated by VA's statutory duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In light of the above, the case is REMANDED for the following action:

1. Request the treatment records from N. Desai, Ocean Heights Chiropractic Center, K. Strenger, Comprehensive Pain Management, and S. Strenger, Coastal Physicians and Surgeons, as identified in the April 2015 authorized release form (VA Form 21-4142).  The release form will not expire for many more months, and so should be sufficient to make the requests.  All requests to obtain these records, and any negative responses received, must be documented for the file. 

2. If additional treatment records are secured, obtain an addendum to the February 2014 opinion from the same examiner or a suitable replacement.  The claims folder must be made available to and reviewed by the examiner. If the examiner determines that further examination is required before an informed opinion can be made, such an examination must be arranged. 

The examiner must opine as to whether it is at least as likely as not that any of the Veteran's low back conditions are related to or had their onset in active military service.  A complete explanation must be provided. 

3. Then, ensure that all requested development actions have been completed in full. 

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

